Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the resource reselection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 4, lines 3-4, “removing the one or more second resources and the reserving the one or more third resources” is unclear and should be rephrased.
Claim 7 recites the limitation "the data unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the data unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 2 recites “the wireless device.” It is unclear if the limitation is referencing the first or second wireless device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 11/057,870) in view of Li et al. (US 2019/0327785 A1).
Regarding claim 1, Huang teaches a method performed by a first wireless device (Fig. 1: 116) in a wireless communication system (see Fig. 1), the method comprising: reserving a set of resources comprising a first resource for an initial transmission and one or more second resources for a retransmission (col. 25, lines 10-11: The first UE may transmit an initial or new sidelink transmission of the first TB in the first slot; col. 25, lines 20-21: The first UE could perform retransmission of the first TB on the short-term reserved resource(s). The first SCI could indicate a first number of quantity or resource(s) for short-term reserved resource(s)); performing the initial transmission to a second wireless device (RX UE/second UE) by using the first resource (col. 27, lines 33-34: a SL RX UE receives or decodes the transmission for the first TB); determining to perform the retransmission based on receiving a negative acknowledgement (NACK) for the initial transmission (col. 37, lines 51-54: If the HARQ-ACK feedback is a NACK (Negative Acknowledgement) or the first UE does not receive the HARQ-ACK feedback, the first UE may retransmit the TB on the second resource); determining whether to reserve one or more third resources other than the reserved one or more second resources before performing the retransmission (col. 27, lines 45-50: The first SCI could indicate a third number of quantity or resource(s) for short-term reserved resource(s). The third number could indicate how many replicas of the first number of (short-term) reserved resource(s) for the first TB (in the future or in a subsequent manner or subsequently); col. 30, lines 63-65: In one embodiment, the first SL UE may perform resource selection, reselection, or refining for the first TB before the HARQ-ACK occasion); and ii) reserving the one or more third resources (col. 27, lines 45-50: The first SCI could indicate a third number of quantity or resource(s) for short-term reserved resource(s). The third number could indicate how many replicas of the first number of (short-term) reserved resource(s) for the first TB (in the future or in a subsequent manner or subsequently)); and performing the retransmission to the second wireless device by using the one or more third resources (col. 27, lines 45-50: The first SCI could indicate a third number of quantity or resource(s) for short-term reserved resource(s). The third number could indicate how many replicas of the first number of (short-term) reserved resource(s) for the first TB (in the future or in a subsequent manner or subsequently)). (Note: HARQ-ACK information includes NACK. Refer to col. 29, lines 10-11).
Huang fails to explicitly disclose based on a determination to reserve the one or more third resources: i) removing the reserved one or more second resources.
However, Li disclose based on a determination to reserve the one or more third resources: i) removing the reserved one or more second resources (paragraph 71: three reserved resources assigned for URLLC retransmission and may release two reserved resources for best-effort traffic).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Li, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.
Regarding claim 2, Huang teaches the method of claim 1, wherein the reserving of the set of resources comprises: randomly selecting time and frequency resources from resources in a resource pool, wherein the resource pool is configured by a network (col. 15, lines 9-12: At least resource pool is supported for NR sidelink Resource pool is a set of time and frequency resources that can be used for sidelink transmission and/or reception); selecting a set of periodic resources spaced by a resource reservation interval based on the time and frequency resources (col. 21, lines 1-10: randomly select the time and frequency resources for one transmission opportunity from the available resources, according to the amount of selected frequency resources. The random function shall be such that each of the allowed selections can be chosen with equal probability; use the randomly selected resource to select a set of periodic resources spaced by the resource reservation interval); and among the set of periodic resources, determining the set of resources comprising a first subset of resources for the initial transmission and a second subset of resources for the retransmission, wherein the first subset of resources comprises the first resource, and the second subset of resources comprises the one or more second resources (col. 25, lines 10-11: The first UE may transmit an initial or new sidelink transmission of the first TB in the first slot; col. 25, lines 20-21: The first UE could perform retransmission of the first TB on the short-term reserved resource(s). The first SCI could indicate a first number of quantity or resource(s) for short-term reserved resource(s)).
Regarding claim 3, Huang teaches the method of claim 1, wherein the set of resources is related to one or more sidelink grants (col. 19, lines 5-10: Sidelink grants are selected as follows for V2X sidelink communication).
Regarding claim 4, Huang teaches the method of claim 1, but fails to explicitly disclose wherein the performing of the resource reselection comprises: based on a determination to newly reserve a resource for the retransmission of the data unit other than the one or more second resources, removing the one or more second resources and the reserving the one or more third resources.
However, Li teaches wherein the performing of the resource reselection comprises: based on a determination to newly reserve a resource for the retransmission of the data unit other than the one or more second resources, removing the one or more second resources and the reserving the one or more third resources (paragraph 71: three reserved resources assigned for URLLC retransmission and may release two reserved resources for best-effort traffic).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Li, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.
Regarding claim 13, Huang teaches the method of claim 1, wherein the first wireless device is in communication with at least one of a user equipment (col. 27, lines 33-34: RX UE/second UE).
Regarding claim 14, Huang teaches the same limitations described above in the rejection of claim 1. Huang further teaches a first wireless device (Fig. 1: 116 and Fig. 2: 250) in a wireless communication system (see Fig. 1) comprising: a transceiver (254); a memory (272); and at least one processor (260, 270, 238) operatively coupled to the transceiver and the memory (see Fig. 2).
Regarding claim 15, Huang teaches the same limitations described above in the rejection of claim 1. Huang further teaches a computer-readable medium having recorded thereon a program for performing each step of a method on a computer (col. 42, lines 60-61: computer readable storage medium).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Li as applied to claim 4 above, and further in view of Shin et al. (US 2021/0022139 A1).
Regarding claim 5, Huang teaches the method of claim 4, but fails to explicitly disclose determining to perform the resource reselection for the retransmission of the data unit based on that a channel busy ratio (CBR) is above a CBR threshold, and wherein the CBR threshold is configured or signalled by a network to the first wireless device via at least one of downlink control information (DCI), a media access control (MAC) control element (MAC CE), or a radio resource control (RRC) signalling.
However, Shin teaches determining to perform the resource reselection for the retransmission of the data unit based on that a channel busy ratio (CBR) is above a CBR threshold, and wherein the CBR threshold is configured or signalled by a network to the first wireless device via at least one of a radio resource control (RRC) signaling (paragraph 208: When the HARQ ACK/NACK feedback is disabled and the HARQ feedback-based retransmission method is used, the transmitting terminal may measure the CBR for the PSFCH channel, and when the measured value is greater than the configured threshold…  In addition, the threshold value may be configured via PC5-RRC connection between a terminal and a terminal).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Shin, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.
Regarding claim 6, Huang and Shin teach the method of claim 5. Huang fails to teach wherein the CBR threshold is related to the priority of the data unit.
	However, Shin further teaches wherein the CBR threshold is related to the priority of the data unit (paragraph 211: CBR level 1030 and a priority 1020 of a packet to be transmitted and a range 1070 of transmission parameters are configured).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Shin, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.

Claims 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Li as applied to claim 1 above, and further in view of Hoang et al. (US 2021/0314796 A1).
Regarding claim 7, Huang teaches the method of claim 1, but fails to explicitly disclose determining whether to reserve a resource for the retransmission of the data unit based on a quality of service (QoS) requirement, and wherein the QoS requirement comprises at least one of a required delay, a required error rate, or a required communication range.
	However, Hoang teaches determining whether to reserve a resource for the retransmission of the data unit based on a quality of service (QoS) requirement, and wherein the QoS requirement comprises at least one of a required error rate (paragraph 31: The data may have varying quality of service (QoS) requirements, such as error tolerance requirements. Also described in paragraph 250: QoS… HARQ retransmissions).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Hoang, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.
Regarding claim 8, the limitation is rejected based upon dependent claim 7's exclusion of this limitation through use of the “or” statement.
Regarding claim 9, the limitation is rejected based upon dependent claim 7's exclusion of this limitation through use of the “or” statement.
Regarding claim 10, the limitation is rejected based upon dependent claim 7's exclusion of this limitation through use of the “or” statement.
Regarding claim 11, Huang teaches the method of claim 7, but fails to explicitly disclose wherein the determination to reserve the resource for the retransmission of the data unit is based on that the QoS requirement for the data unit is not satisfied on the one or more second resources.
However, Hoang teaches wherein the determination to reserve the resource for the retransmission of the data unit is based on that the QoS requirement for the data unit is not satisfied on the one or more second resources (paragraph 179: Therefore, if a WTRU evaluates CR before a TB transmission, it may need to drop the TB if the requirement of channel occupancy ratio is not satisfied).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Hoang, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources.
Regarding claim 12, Huang teaches the method of claim 1, further comprising: performing the retransmission of the data unit by using the one or more second resources to the second wireless device based on a determination not to reserve a resource for the retransmission of the data unit, and wherein the determination not to reserve the resource for the retransmission of the data unit is based on that: a channel busy ratio (CBR) on the one or more second resources is lower than a CBR threshold; a negative acknowledgement (NACK) for a most recent transmission of the data unit is received within a tolerance period from a start time of the initial transmission of the data unit; a physical uplink control channel (PUCCH) resource for a scheduling request (SR) is available within the tolerance period from the start time of the initial transmission of the data unit; or a distance between the first wireless device and the second wireless device is shorter than or equal to a required communication range.
However, Hoang teaches performing the retransmission of the data unit by using the one or more second resources to the second wireless device based on a determination not to reserve a resource for the retransmission of the data unit (paragraph 247: No resources for retransmission are selected in Configuration 2), and wherein the determination not to reserve the resource for the retransmission of the data unit is based on that: a channel busy ratio (CBR) on the one or more second resources is lower than a CBR threshold (paragraph 207: a WTRU may be configured to duplicate the packets having reliability value below a certain threshold (e.g., 4) when CBR or CR is sufficiently low).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Huang’s method by incorporating the teachings of Hoang, for the purpose of selecting resources according to specified parameters and minimizing error and wasted resources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462